COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00037-CV


Samuel Ferreira and Luciene de          §   From 342nd District Court
Castro

                                        §   of Tarrant County (342-271750-14)
v.

                                        §   April 14, 2016
First Preference Mortgage, Corp.,
CitiMortgage, Inc., & Mortgage
Electronic Registration Systems, Inc.   §   Per Curiam

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM